Citation Nr: 1508297	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-27 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 31, 2011 to November 3, 2011.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from April 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 decision of the Department of Veterans Affairs Medical Center in Walla Walla, Washington.

The Veteran requested a hearing before the Board, but canceled that request in August 2013. 


FINDINGS OF FACT

1.  The Veteran was admitted to the emergency room on October 29, 2011 for moderate hemoptysis and uncontrolled hypertension.  

2.  The Veteran was transported via ambulance to a different emergency room on October 30, 2011.  The Veteran was hospitalized from October 30, 2011 to November 3, 2011.
 
3.  The treatment the Veteran received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.
 
4.  At the time of the Veteran's hemoptysis and uncontrolled hypertension, transporting the Veteran to a VA medical facility with an emergency room department was not feasible, and attempts to do so would not have been considered reasonable by a prudent layperson.

5.  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.
 
6.  On October 31, 2011, the Veteran was enrolled in the VA health care system and had received treatment within the preceding 24 months.
 
7.  The Veteran is financially liable for the expenses incurred as a result of the October 31, 2011 to November 3, 2011 hospitalization.
 
8.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.
 
9.  The episode of hemoptysis and uncontrolled hypertension occurred at the Veteran's home and there was no third party from whom to seek reimbursement.
 
10.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses from October 31, 2011 to November 3, 2011, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to payment of or reimbursement emergency medical expenses incurred as a result of the October 31, 2011 to November 3, 2011 hospitalization, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II.  Entitlement to Payment or Reimbursement of Unauthorized Medical Expenses Incurred from October 31, 2011 to November 3, 2011

The Veteran seeks entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 31, 2011 to November 3, 2011.  The Board notes that the Veteran was granted payment or reimbursement of unauthorized medical expenses incurred from October 29, 2011 to October 30, 2011.

Applicable Laws

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the Veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.

This regulation was revised, effective January 20, 2012, to remove the requirement of 38 C.F.R. § 17.1002(d).  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  Moreover, there was substantial revision to 38 C.F.R.§ 17.1005 which redefined the time period under which a medical "emergency" warranting reimbursement would end, as well as those limited circumstances under which non-emergent treatment would still be retroactively authorized (i.e., where documented that VA treatment was not otherwise possible).

Facts & Analysis

According to the treatment reports of record and statements provided by the Veteran, he experienced an episode of coughing up blood and uncontrolled hypertension on October 29, 2011.  He went to the emergency room at a public medical center, where he continued to experience three or four episodes of coughing up blood while in the emergency room.  The treatment note from October 29, 2011 indicated that he was hemodynamically stable at the time, but because of the secondary episodes that occurred in the emergency room, he was admitted for monitoring and for possible blood transfusions.  It was noted that if any development occurred in the hospital, he would be transferred to a different hospital for immediate evaluation and management.  If the Veteran remained stable, he was to be discharged the following day.

On October 30, 2011, the Veteran was transferred by ambulance to a different hospital emergency room for continuing hemoptysis.  It was noted that he had continued coughing up blood while at the first hospital, including approximately 300 milliliters of red blood at midnight.  

As indicated previously, the Veteran was granted reimbursement for treatment from October 29, 2011 to October 30, 2011.  The Veteran seeks reimbursement for treatment from October 31, 2011 to November 3, 2011.

The Veteran was admitted to the second hospital from October 30, 2011 to November 3, 2011 for massive hemoptysis and uncontrolled hypertension.  The Veteran underwent a computed tomography of the chest on October 31, 2011 and had an emergent bronchoscopy that revealed massive hemoptysis located in the left lower lobe.  The following night of November 1, 2011, the Veteran had an episode of supraventricular tachycardia (SVT), which resolved.  On November 2, 2011, his hemoptysis was noted to be resolved and it was recommended that he be discharged the following morning, if stable.  The Veteran was noted to be stable on November 3, 2011, and he was discharged.

The Board will separately address each of the above-listed criteria in order to ascertain if the medical treatment the Veteran received from October 31, 2011 to November 3, 2011 qualifies for reimbursement.

Given that the Veteran was transported via ambulance from the first hospital to the second treating hospital emergency room, the Board concludes that the medical services provided to the Veteran were administered in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Based on the above, and given the short duration of the Veteran's hospitalization, the Board finds that the Veteran's entire hospitalization qualifies as emergency medical care.  Therefore, criterion (a) is met.

At the time of the Veteran's hemoptysis and uncontrolled hypertension, the Veteran was 64 years of age.  At the time of admittance to the second hospital on October 30, 2011, the Veteran had been coughing up blood since October 29, 2011 and his blood pressure was very high in the range of 182/123.  Given the Veteran's symptoms of coughing up blood and having very high blood pressure, the Board finds the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  Thus, criterion (b) is met.

The Veteran lives in Richland, Washington.  The available VA medical facilities in Richland are not equipped to receive emergency medical patients.  The nearest VA Medical Center with an emergency room is located in Spokane, which is approximately 131 miles away and, thus, was not feasibly available to the Veteran at the time.  Further, given the circumstances and nature of the Veteran's medical emergency, an attempt to transport the Veteran to the Spokane VA Medical Center before seeking treatment in Richland would not have been considered reasonable by a prudent layperson.  Therefore, criterion (c) is met.

VA records associated with the Veteran's claims file demonstrated ongoing treatment at VA Medical Centers, including within the 24-month period prior to October 31, 2011.  For example, records indicate the Veteran was first seen at the Walla Walla VA Medical Center in April 2010 and last seen in July 2011, prior to this incident.  As such, the Veteran was enrolled in the VA health care system at the time of the October 31, 2011 hospitalization.  Thus, criterion (e) is met.

The evidence of record included various documents demonstrating that the Veteran is financially liable for the expenses incurred as a result of the medical services administered during his hospitalization from October 31, 2011 to November 3, 2011.  Criterion (f) is met.

The evidence of record did not demonstrate that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment beyond the VA health care system.  As discussed above, the medical emergency experienced by the Veteran occurred in his home and, thus, it was not caused by a work-related injury.  Consequently, there are no third parties from whom the Veteran could seek reimbursement for the subsequent medical expenses.  Therefore, criterion (g) and (h) are met.

With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. § 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted.  The treatment records associated with the Veteran's October 31, 2011 to November 3, 2011, hospitalization consistently provided a diagnosis of hemoptysis and hypertension.  The Veteran is not service connected for any disabilities.  Consequently, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  Criterion (i) is met.

The RO denied this claim on the basis that the Veteran was stable for transfer on October 30, 2011 so criterion (d) was not met for the period of hospitalization from October 31, 2011 to November 3, 2011.  A review of the record shows that on October 30, 2011, the Veteran was transferred by ambulance to a different hospital emergency room for continuing hemoptysis.  It was noted that he had continued coughing up blood while at the previous hospital, including approximately 300 milliliters of red blood at midnight on the 29th.  The Veteran was admitted to the second hospital from October 30, 2011 to November 3, 2011 for massive hemoptysis and uncontrolled hypertension.  The Veteran underwent a computed tomography of the chest on October 31, 2011 and had an emergent bronchoscopy that revealed massive hemoptysis located in the left lower lobe.  On the night of November 1, 2011, the Veteran had an episode of supraventricular tachycardia (SVT), which resolved.  On November 2, 2011, his hemoptysis was noted to be resolved and it was recommended that he be discharged the following morning, if stable.  The Veteran was noted to be stable on November 3, 2011, and he was discharged.

The Board finds that the evidence shows that the Veteran was stabilized for a period of time on October 29, 2011 and was due to be discharged the following day.  However, the Veteran was transferred to the nearest public hospital on October 30, 2011, after continuing to cough up blood at midnight that night.  The Board again notes that the nearest VA Medical Center with an emergency room is located in Spokane, which is approximately 131 miles away.  The Board finds that the evidence is at least in equipoise as to whether the Veteran could be transferred at any time before November 3, 2011.  Given that the Veteran was diagnosed with massive hemoptysis and continued to experience various symptoms such as high blood pressure and SVT until November 3, 2011, it is certainly reasonable to find that a transfer would not have been prudent before then.  The Board therefore concludes that criterion (d) is met and the overall criteria for entitlement of the Veteran to payment for or reimbursement of emergency medical expenses incurred as a result of his hospitalization from October 31, 2011 to November 3, 2011 for treatment of a nonservice-connected disorder are met.


ORDER

Entitlement to reimbursement of or payment for emergency medical expenses incurred from October 31, 2011 to November 3, 2011 is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


